Case: 12-50151       Document: 00512282948         Page: 1     Date Filed: 06/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 21, 2013
                                     No. 12-50151
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

NOE GONZALEZ-REYES,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 2:10-CR-1838-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Noe Gonzalez-Reyes pleaded guilty of being found in the United States
after having previously been removed and was given a within-guidelines sen-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50151     Document: 00512282948     Page: 2   Date Filed: 06/21/2013

                                  No. 12-50151

tence of sixteen months’ imprisonment and three years’ supervised release
(“SR”). On appeal, he challenges the procedural and substantive reasonableness
of his term of SR on the grounds that the district court did not explain why it
imposed a term of SR and did not account for the fact that he is a deportable
alien, a factor that he contends should have received significant weight. Because
Gonzalez-Reyes did not challenge the term of SR in the district court, we review
for plain error only. See United States v. Dominguez-Alvarado, 695 F.3d 324,
327-28 (5th Cir. 2012).
      If the defendant is an alien who is likely to be deported after serving a
prison sentence, SR is not ordinarily imposed and “should not be imposed absent
a determination that [SR] would provide an added measure of deterrence and
protection based on the facts and circumstances of a particular case.” Id. at 329;
see U.S.S.G. § 5D1.1, comment. (n.5). Although the district court did not expli-
citly find that the particular facts of Gonzalez-Reyes’s case warranted SR, the
court’s explanation after consideration of the 18 U.S.C. § 3553(a) factors was
adequate to support SR. See United States v. Becerril-Pena, 714 F.3d 347, 351
(5th Cir. 2013). Even if we were to assume, arguendo, that this was clear error,
Gonzalez-Reyes has not shown that it affected his substantial rights. See
Dominguez-Alvarado, 695 F.3d at 328.
      As for substantive reasonableness, the three-year SR term was within the
advisory guidelines range, and Gonzalez-Reyes has not rebutted the presump-
tion that his sentence was reasonable. See United States v. Cancino-Trinidad,
710 F.3d 601, 607-08 (5th Cir. 2013). Accordingly, he has not established that
the SR term was substantively unreasonable.
      The judgment of sentence is AFFIRMED.




                                        2